Citation Nr: 0114327	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her two sons



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, among other actions, denied 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.

In March 2001, the appellant and her sons testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.

The Board notes that the veteran died as a result of a 
boating accident, where he fell off a boat and drowned.  
Service connection for cause of the veteran's death was 
denied in the July 1998 rating decision on appeal and in a 
December 1999 Board decision.  Both the RO and the Board had 
determined that the veteran's death was due to willful 
misconduct.  At the March 2001 hearing, the appellant and her 
sons raised the issue that they had a notarized document from 
a certified structural welder that the cause of the accident 
was the result of the steering column on the boat being 
constructed of inferior material and had been poorly welded.  
The appellant's son stated such evidence established a 
reasonable certainty that the steering control of the boat 
broke and caused the veteran to lose control over the boat, 
which caused him to fall off the boat and subsequently drown.  
The Board finds that the appellant has raised a claim to 
reopen the previously-denied claim for service connection for 
cause of the veteran's death.

As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board notes 
that the appellant's attorney was unable to attend the March 
2001 hearing, which enhances the need to assist the appellant 
with her petition to reopen the claim for service connection 
for cause of the veteran's death.  It is emphasized that as 
the Board Member presiding at the Mach 2001 personal hearing 
does not have jurisdiction over the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for cause of the veteran's 
death, and thus he is, regrettably, unable to render a 
decision on this matter.


FINDINGS OF FACT

1.  Based on the evidence on file at the time of the 
veteran's death, the veteran was not in receipt of or 
entitled to receive a 100 percent disability rating for the 
10 years immediately prior to his death.

2.  The veteran's original claim for service connection for a 
lung disorder was filed less than 10 years prior to his 
death.  

3.  The appellant did not specifically allege clear and 
unmistakable error in a prior final VA determination. 



CONCLUSION OF LAW

The requirements for dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board notes that the veteran filed his original claim for 
service connection in February 1990.  

A February 1990 VA hospitalization summary report shows the 
veteran was diagnosed with squamous cell carcinoma of the 
right supraglottic larynx.  The examiner noted the veteran 
had been admitted on February 1, 1990, and underwent a CT 
scan of the neck, which revealed the right jugulodigastric 
node and local invasion of the soft tissues.  He subsequently 
underwent a total laryngectomy and right functional node 
dissection with left jugular node sampling.

Service connection for residuals of asbestos exposure, 
laryngectomy for carcinoma of the vocal cords, head, and neck 
area was granted in a May 1991 rating decision and assigned a 
100 percent evaluation, effective February 6, 1990, which 
evaluation remained until the veteran's death in May 1998.  
The veteran's certificate of death showed the cause of death 
was by drowning.

In March 2001, the appellant and her two sons testified at a 
personal hearing before the undersigned Board Member.  They 
stated as to why they felt death benefits were warranted.

II.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the 
appellant by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  In the July 1998 rating decision 
and the August 2000 statement of the case, the RO informed 
the appellant of the evidence necessary to establish 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318.  Correspondence copies of these determinations were 
mailed to the appellant's accredited representative at that 
time, The American Legion, and these determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the appellant and her representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

The Board notes that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to 
receive dependency and indemnity compensation benefits as if 
the veteran's death were service connected by demonstrating 
(1) that the veteran was in actual receipt of compensation at 
a total disability rating for 10 consecutive years preceding 
death, or (2) if the veteran would hypothetically have been 
entitled to receive 100 percent disability compensation based 
on service-connected disability at the time of death and for 
a period of 10 consecutive years immediately prior to death, 
although he was for some reason (other than willful 
misconduct) not in actual receipt of that 100 percent 
compensation throughout that 10-year period.  See Wingo v. 
West, 11 Vet. App. 307, 309-310 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

IV.  Analysis

After having carefully and sympathetically reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against a grant of dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 on an actual basis and 
on a hypothetical basis.  The reasons follow.

The Board notes that the deceased veteran had received a 
final VA determination during his lifetime-which revealed 
the veteran was in receipt of a 100 percent evaluation for 
asbestos exposure, laryngectomy for carcinoma of the vocal 
cords, head, and neck area from February 6, 1990.  This 
establishes that the veteran was at a 100 percent evaluation 
for approximately eight years prior to his death.  Therefore, 
the veteran was not in actual receipt of a 100 percent 
disability for the 10 years immediately prior to his death to 
satisfy the eligibility criteria for benefits under 
38 U.S.C.A. § 1318.  See Wingo, 11 Vet. App. 307.

As stated above, the United States Court of Appeals for 
Veterans Claims (the Court) held in Marso v. West, 13 Vet. 
App. 260, 263 (1999) that a survivor of a deceased veteran is 
also eligible for dependency and indemnity compensation under 
38 U.S.C.A. 1318(b)(1) if the veteran would have been in 
receipt of a 100 percent disability rating for such time but 
for clear and unmistakable error in a final rating or Board 
decision; or if under the specific and limited exceptions 
under Carpenter v. Gober, 11 Vet. App. 140 (1998) or Wingo, 
supra, the veteran was "entitled to receive" or 
"hypothetically" entitled to a 100 percent disability 
evaluation for the required period of time.

The Board observes that the appellant's claim for dependency 
and indemnity compensation benefits under 38 U.S.C.A. 1318 
was received in June 1990.  In that regard, 38 C.F.R. 
§ 20.1106 (2000) requires by negative implication that rating 
decisions during the veteran's lifetime must be taken into 
consideration when adjudicating a claim for section 1318(b) 
dependency and indemnity compensation benefits.  See 
Carpenter v. Gober, 11 Vet. App. 140 (1998) (application of 
38 C.F.R. 19.196 (1991) to "entitled to receive" claims 
filed prior to the March 1992 effective date of section 
20.1106).  Therefore, where a prior final VA determination 
denied a veteran a total disability rating, so that the 
veteran had not been rated totally disabled for 10 continuous 
years prior to his or her death, a survivor under section 
1318(b) must demonstrate clear and unmistakable error in the 
prior VA determination in order to establish eligibility 
under section 1318(b)(1).  See Marso v. West, 13 Vet. App. 
260, 262-63 (1999).  The Board stresses that the appellant 
has not specifically alleged clear and unmistakable error in 
a prior rating decision, see Ruiz v. Gober, 10 Vet. App. 352, 
356 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994), and 
her claim for section 1318 benefits does not fall within any 
special exceptions to invoke the hypothetical entitlement.  
See Wingo and Carpenter, both supra.  The Board further notes 
that the veteran did not file a claim for benefits following 
his discharge from service in September 1969 until February 
1990 and was granted benefits as of February 1990, which is 
the earliest effective date he could have received the 
100 percent evaluation.  

The Board observes that the statutory interpretation of the 
regulation explained in the Marso decision is precedent and 
is applicable on the date of issue.  See Tobler v. Derwinski, 
2 Vet. App. 8 (1991).  It is important to note that when the 
law controlling an issue changes after a claim has been filed 
or re-opened but before the administrative or judicial review 
process has been concluded, as in this case, a question 
arises as to which law now governs.  In this regard, the 
Court has determined that a liberalizing change in regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Karnas, 1 Vet. 
App. 308; DeSousa v. Gober, 10 Vet. App. 461 (1997).  In this 
instance, the application of 38 C.F.R. §§ 3.22(a) and 20.1106 
are the same before and after the Court's opinion in Marso.

The Court has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the instant case, related to the 
claims for dependency and indemnity compensation, the benefit 
of the doubt rule is not for application. 

The Board regrets that a more favorable decision could not be 
made in this case, but would encourage the appellant to 
pursue the matter outlined in the Introduction section of 
this decision, and as set forth by her and her son in their 
sworn testimony provided at that the Travel Board hearing in 
March 2001.


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

